Citation Nr: 1636852	
Decision Date: 09/21/16    Archive Date: 09/27/16

DOCKET NO.  12-04 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received to reopen a claim for compensation under 38 U.S.C.A. § 1151 for cardiomyopathy with dissection of the right coronary artery claimed to have been caused by a cardiac catheterization performed by VA in January 2006.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)




ATTORNEY FOR THE BOARD

Patricia Kingery, Associate Counsel 


INTRODUCTION

The Veteran, who is the appellant in this case, had active service from August 1972 to November 1977. 

This appeal comes to the Board of Veterans' Appeals (Board) from a September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which, in pertinent part, declined to reopen service connection for compensation under 38 U.S.C.A. § 1151 (West 2014) for cardiomyopathy with dissection of the right coronary artery.  A claim to reopen entitlement to compensation under 38 U.S.C.A. § 1151, for cardiomyopathy with dissection of the right coronary artery, was received in February 2009.  In May 2016, the Board obtained a Veterans Health Administration (VHA) medical opinion with respect to the issue on appeal.  

In May 2015, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge in St. Petersburg, Florida (a Travel Board hearing).  A transcript of the hearing is of record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  


REMAND

Reopening a Claim for Compensation to 38 U.S.C.A. § 1151 Benefits

The Veteran seeks to reopen the previously denied claim for compensation under 38 U.S.C.A. §1151 for cardiomyopathy with dissection of the right coronary artery claimed to have been caused by a cardiac catheterization performed by VA at the West Palm Beach VA Medical Center (VAMC) in January 2006.  The claim, initially filed in May 2006, was originally denied in a December 2006 rating decision on the basis that the additional disability of arterial dissection is a known and recognized complication of a cardiac catheterization and review of the procedure did not reveal any major deviations from accepted standards of practice.  In January 2007, the Veteran filed a timely notice of disagreement and a statement of the case was issued in June 2007.  The Veteran did not perfect the appeal of the decision to the Board.  See 38 C.F.R. § 3.156(b) (2015); Jennings v. Mansfield,	 509 F.3d 1362, 1368 (Fed. Cir. 2007).  As such, the decision became final as to the evidence then of record, and is not subject to revision on the same factual basis.  38 U.S.C.A. § 7105(b) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).

Unappealed rating decisions by the RO are final with the exception that a claim may be reopened by submission of new and material evidence.  38 U.S.C.A. §§ 5108, 7105(c) (West 2014); 38 C.F.R. § 3.156 (2015).  In May 2016, the Board obtained a VHA medical opinion with respect to the issue on appeal.  The VHA doctor indicated that, in order to fully evaluate the situation and provide the requested opinions, one would need the "exact timeline, minute-by-minute; policies and procedures of the VA facility for dealing with emergent transfer; ambulance records; receiving facility records; possible contracts between VA and the ambulance system and the receiving hospital system."  The VHA doctor noted that records detailing the "time for transfer from VA to non-VA facility" were also required to resolve the issue on appeal.   
 
Review of the evidence of record reflects that, while private and VA treatment records have been associated with the file, the policies and procedures of the West Palm Beach VAMC for dealing with emergent transfers have not been obtained.  As such records are in the constructive possession of VA and may contain new and material evidence, the Board notes that the February 2012 rating decision may not be final.  See 38 C.F.R. § 3.156(b); Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency).       

As these VA records are potentially "relevant" to the issue on appeal, such records are necessary prior to adjudicating the issue of whether new and material evidence has been received to reopen a claim for compensation under 38 U.S.C.A. §1151.  38 C.F.R. § 3.156(b)  The Board has the authority to develop some evidence, especially existing and identified relevant federal documents that are in VA's constructive possession, even prior to reopening.  See 38 U.S.C.A. § 5103A(g) (West 2014) (providing that nothing in the VCAA shall be construed as precluding VA from providing such other in substantiating a claim as the VA Secretary considers appropriate); Counts v. Brown, 6 Vet. App. 473, 476-77 (1994), appeal dismissed 66 F.3d 345 (Fed. Cir. 1995), cert denied 116 S.Ct. 1041 (1996) (noting that White and Ivey "stand for the proposition that, even absent the submission of new and material evidence, the duty to assist may still be triggered under appropriate circumstances" and holding that the case should be remanded to obtain outstanding service treatment records); Paralyzed Veterans of Am. v. Sec'y of Veterans Affairs, 345 F.3d 1334, 1353 (Fed. Cir. 2003) (noting that 38 U.S.C.	 § 5103A "does not require VA to assist claimants attempting to reopen," but that "VA has chosen to assist claimants attempting to reopen in limited circumstances"); White v. Derwinski, 1 Vet. App. 519, 520 21 (1991) (holding that the duty to assist required remanding the matter even to obtain outstanding private treatment records, which may have been sufficient to warrant reopening the matter); Ivey v. Derwinski, 2 Vet. App. 320 (1992) (citing to White and again finding that the new and material issue should have been remanded to obtain outstanding private treatment records); Booth v. Brown, 8 Vet. App. 109 (1995) (holding that the Board may develop for a VA examination report and VA treatment records even prior to reopening).    

Accordingly, the case is REMANDED for the following action:

1. The AOJ should attempt to obtain copies of the policies and procedures of the West Palm Beach VAMC for dealing with emergent transfers and the time for transfer of the Veteran from the VA to non-VA facility in January 2006.  If no such reports or documentation are available, the claims file should be annotated to reflect that fact, and the Veteran and the representative should be notified.

2.  After undertaking any additional development deemed appropriate, readjudicate the issue of whether new and material evidence has been received to reopen a claim for compensation under 38 U.S.C.A. § 1151 for cardiomyopathy with dissection of the right coronary artery claimed to have been caused by a cardiac catheterization performed by VA in January 2006.  If any aspect of the appeal remains denied, provide the Veteran and the representative with a supplemental statement of the case and allow an appropriate time for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




